Deemer, J.
The only question presented by this appeal is the penalty imposed by the court. This is said to be excessive, and we are asked to reduce it. After the plea of guilty was entered, the trial court heard testimony to aid it in imposing the sentence, and this testimony we now have before us. We shall hot set out the disgusting details thereof. Suffice it to say that the testimony shows that the mother of the prosecutrix was bartering away the virtue of her child, and that defendant was at the mother’s place seeking illegal commerce with some one for a consideration. The mother accepted compensation for commerce with her child, and this she afterward returned to the defendant. Defendant had no connection with the child, and in what he did seems to have acted upon the supposition that he was in *555a house of ill fame. The case lacks many of the elements of a vicious assault, and, without setting forth more of the record, we conclude by saying that we think ten years’ imprisonment in the penitentiary a sufficient punishment for defendant’s acts.
The sentence will be reduced to ten years, and, as thus modified, the judgment will be affirmed.